DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame members for mounting of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 6 recites, “a means for resisting removal of the brush from the track” and has been interpreted as per specification protrusion 804, or depression 510, or equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a track to receive a brush” which is a functional recitation and does not require the brush itself, however claim 1 further states “the brush backing comprises an elongated member”. It is unclear whether applicant intends to claim the brush or not.
Claims 2-10 are rejected based on their dependency on 1.
Claim 3 recites, “two opposing recesses”. It is unclear if these are the same recesses as in claim 1.
Claim 10 recites, “one or more grooves”, based on the specification the grooves are the recesses 502, 504, thus it is unclear how this is different than the recesses in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Spencer (GB 590342, previously provided).
For claim 1, Spencer discloses a pet portal grooming system (description and figs.), comprising: 
a pet portal frame (1) in a vertical surface (the vertical surface is defined by 4, 5, and the fence), to enable a pet to pass through a vertical surface without moving the vertical surface (see figs. and description), 
wherein the pet portal frame defines an opening in the vertical surface (fig. 1), and 
wherein the pet portal frame includes a track (1, see fig. 2) to receive a brush backing (backing of 12) of a brush (12) to retain the brush within the pet portal frame and to orient bristles of the brush towards the opening in the vertical surface (see fig. 1)
wherein the brush backing comprises an elongated member with two distal ends and two side portions (12 will have a backing with two ends and two sides and is elongated to an extend, note the claim technically does not require the brush nor does it require one brush along the entire length of the track),
 wherein the track comprises a length that extends along the inner circumference of the pet portal frame (see figs. 1-3), 
wherein the track further comprises two opposing recesses elongated along the length of the track (see fig. 2, left and right recesses of central frame 1),
 wherein each recess is configured to slidably receive one of the side portions of the brush backing at a track opening at a first distal end of the track (see figs, frame 1 and brushes 12, the recess is configured to perform the function).
For claim 2, Spencer discloses wherein the pet portal frame comprises a first frame member (2) for mounting to a first side of the vertical surface and comprises a second frame member (3) for mounting to a second side of the vertical surface (see fig. 1).
For claim 10, Spencer further discloses wherein the track comprises one or more grooves formed in the pet portal frame (see fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Owens(US 5458088).
For claim 4, Spencer is silent about wherein the pet portal frame comprises a track termination at a second distal end of the track, wherein the track termination defines an end of the track and prevents travel of the brush backing in the track beyond the track termination.
Owens teaches a pet portal grooming system (abstract and figs.) including a track (34) and a brush within the track (32), wherein the pet portal frame comprises a track termination (30) at a second distal end of the track (see fig. 5), wherein the track termination defines an end of the track and prevents travel of the brush backing in the track beyond the track termination (Col. 4, lines 49-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the track of Spencer include a track termination, as taught by Owens, in order to affix the brushes in place and prevent the brushes from falling out of the track.
For claim 5, modified Spencer further teaches wherein: the pet portal frame is configured to permit the brush backing to be inserted into the track and removed from the track without removing the pet portal frame from the vertical surface (see Spencer figs. 1-3, the brushes can be slide in and out of the track in 1 without removing it from the vertical surface).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer as modified by Owens, as applied to claim 5 above, in further view of Udelle et al. (US 5755183, hereafter referred to as Udelle).
For claims 6-7, modified Spencer is silent about wherein the track opening is configured with a means for resisting removal of the brush backing from the track, wherein the track opening means for resisting removal of the brush backing from the track comprises a depression.
Udelle  teaches, in the analogous art of pet portal grooming systems, a track opening (Front of Figure 3, near reference 18) configured with a means for resisting removal of the brush backing from the track (31 Figure 3) and wherein the track opening means for resisting removal of the brush backing from the track comprises a depression (Column 4, lines 49-51).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the track of Spencer include a means for resisting removal of the brush backing from the track as taught by Udelle  in order to more securely keep the track in place.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer as modified by Owens, as applied to claim 5 above, in further view of cathole.com (NPL previously provided).
For claims 8-9, Spencer is silent about wherein: the brush backing is configured with a means for resisting removal of the brush backing from the track and wherein the brush backing means for resisting removal of the brush backing from the track comprises a protrusion.
Cathole.com teaches, in the analogous art of pet portal grooming systems, wherein a brush backing means for resisting removal of the brush backing from the track comprises a protrusion (“tabs”, Step 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the track of Spencer include a brush backing means for resisting removal of the brush backing from the track comprising a protrusion, as taught by cathole.com, in order to secure the brush backing in the track.

Allowable Subject Matter
Claim 3 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (the office is assuming the requirement of the brush for this indication of allowable subject matter).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619